Citation Nr: 1122508	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an increased rating greater than 10 percent for left knee bursitis.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted  to reopen a claim of entitlement to service connection for a right knee disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of  service connection for a lumbar spine disorder, also claimed as due to undiagnosed illness.

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for nervous tremors.

7.   Entitlement to an effective date earlier than March 24, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD) with depression.

8.  Entitlement to an initial rating greater than 30 percent for PTSD with depression.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1976 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2004 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The case was brought before the Board in June 2007 and June 2009, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected disabilities, and therefore, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claims for increased ratings. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

With the exception of the left knee and diabetes claims, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes mellitus, type II.

2.  The Veteran's left knee disability is manifested by pain, stiffness, some limitation of motion and mild degenerative joint disease.


CONCLUSIONS OF LAW

1.  The Veteran's claimed diabetes mellitus, type II, is not due to or the result of any incident of service nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for a disability rating greater than 10 percent for left knee bursitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5019, 5262 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in May 2004 and September 2009.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The September 2009 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim(s), and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.   Records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits were also obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With regard to service connection claims, such as the diabetes mellitus, type II, claim here, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran was not afforded a VA examination because the medical evidence does not reflect the Veteran has ever been diagnosed with diabetes.  Indeed, most recent VA outpatient treatment records dated May 2010 indicate the Veteran has a history of hypoglycemia, but specifically denied ever being diagnosed with diabetes.  Service connection first and foremost requires evidence of a current diagnosis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  The Veteran himself is denying ever being diagnosed with diabetes and the medical evidence does not reflect a diagnosis of diabetes.  Accordingly, a VA medical examination in this case would serve no useful purpose because the Veteran does not have the claimed chronic condition to be associated with any event of his military service.

With regard to increased rating claims, such as the left knee claim on appeal here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2004 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection (Diabetes Mellitus, Type II)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for diabetes mellitus, type II, may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because there is no current medical evidence that the Veteran has ever been diagnosed with diabetes. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

It is unclear on what basis the Veteran is claiming he is entitled to service connection for diabetes mellitus, type II, because the Veteran himself concedes he has never actually been diagnosed with diabetes.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of diabetes.  The service treatment records do reflect, however, the Veteran experienced multiple pulmonary emboli in December 1991 and two syncopal episodes in June 1992 and July 1992.  Blood work conducted in July 1992, however, revealed glucose levels within normal range.  Overall, the service treatment records are devoid of findings consistent with in-service incurrence of diabetes mellitus, type II.

After service, VA outpatient treatment records note a "history" of hypoglycemia, but the voluminous medical records from 1994 to 2011 do not reflect a current diagnosis of diabetes mellitus, type II.  Indeed, a May 2010 VA outpatient treatment record notes the Veteran denied ever being diagnosed with diabetes.  

In short, the claims folder does not support the Veteran currently has diabetes mellitus, type II.  Indeed, the Veteran concedes he has never been diagnosed with diabetes.  Service connection first and foremost requires a current diagnosis of a chronic condition.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  Without such a diagnosis, the claim must be denied.

Increased Rating (Left Knee)

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased rating, such as the disabilities in this case, the primary concern is the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The Court recently held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as well be discussed more thoroughly below, the Board finds the Veteran's disability is described consistently throughout the appellate time frame and, therefore, "staged" ratings are not appropriate here.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.  

Although the Board must consider the functional impairment resulting for orthopedic disabilities, such as the Veteran's bright knee arthritis or limitation of motion, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. at 12 (1996).  

The Veteran filed his claim in March 2004 claiming his left knee is more severe than currently rated.  He indicates he uses a cane during flare-ups and his knee "gives way" at times.

The medical evidence throughout the appellate time frame reflects the primary diagnosis for the Veteran's left knee is bursitis.  Until November 2007, left knee x-rays showed no bony abnormality.  An x-ray report dated in November 2007, however, confirmed the presence of mild degenerative joint disease of the left knee.

For some reason, the RO initially rated the Veteran's left knee disability under DC 5262, for impairment of the tibula and fibula.  Under DC 5262, a 10 percent rating is assigned for malunion of the tibia and fibula with slight knee of ankle disability.  A 20 percent rating is assigned if the malunion causes a "moderate" knee of ankle disability and a 30 percent rating is assigned for malunion of the tibia and fibula with a "marked" knee of ankle disability.  38 C.F.R. § 4.71a, DC 5262.

The Board observes that the words "slight," "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, the Board finds the medical evidence simply does not warrant application of DC 5262.  As indicated above, the Veteran's principal diagnosis throughout the appellate time frame has been bursitis.  The Veteran was also diagnosed with mild degenerative joint disease confirmed by a 2007 x-ray.  At no time has any medical professional indicated malunion of the tibia and fibula.  Accordingly, the Board finds application of DC 5262 in this case inappropriate and may not support an increased rating here.

Bursitis is rated under Diagnostic Code (DC) 5019. The regulations indicate that the diseases under diagnostic codes 5013 through 5024, to include bursitis, will be rated on limitation of motion of the affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  38 C.F.R. § 4.71a, note accompanying DC 5019.  

Degenerative arthritis is rated under Diagnostic Code 5003.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Indeed, the Veteran's left knee disability is currently rated under Diagnostic Code (DC) 5260, for limitation of flexion. 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees. A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees. Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees. A 20 percent disability rating is assigned for extension limited to 15 degrees. A 30 percent disability rating is assigned for extension limited to 20 degrees. A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees. See 38 C.F.R. § 4.71a.

In this case, for reasons explained below, the medical treatment records do not support range of motion findings warranting a rating greater than 10 percent under DCs 5003, 5260 or 5261.

The Veteran's outpatient treatment records indicate intermittent treatment for his left knee.  

The Veteran was afforded a VA examination in September 2004 where the Veteran complained of swelling to the knee, pain, stiffness, and "giving away" on a weekly basis.  The Veteran at that time denied any actual locking.  The examiner did not observe any abnormality to the Veteran's gait other than generalized stiffness.  On examination the Veteran exhibited full (0 degrees) extension to 130 degrees flexion.  On repetition, however, the examiner noted pain around 10 degrees extension.  The examiner found no evidence of instability or x-ray confirmation of any bony abnormality, but the examiner did note "some fine crepitus."  The examiner diagnosed the Veteran, at that time, with chronic bursitis.

More recently, the Veteran was afforded a VA examination in January 2010 where the Veteran again complained of pain, stiffness, swelling and "giving way" about one to two times per month where he occasionally falls.  Even so, the examiner noted the Veteran conceded he was not seeking any regular treatment for his left knee and denied any locking of the joint, dislocation or new trauma.  On examination the examiner noted the Veteran to have a normal gait and his left knee did not have any tenderness, erythema, edema or joint effusion although the examiner found the Veteran's left knee more hypertrophic than the right knee.  Range of motion testing revealed left knee flexion to 140 degrees, but with pain starting at 90 degrees.  No further decrease was found on repetition or due to fatigue, weakness or lack of endurance.  Stability of the left knee joint was indicated as "good" by the examiner despite the Veteran's complaints.  At that time, the examiner noted November 2007 x-rays which revealed mild degenerative joint disease and, accordingly, that was the principal diagnosis.

In short, the medical evidence indicates through the entire appellate time frame the Veteran's left knee extension was no worse than 10 degrees and his left knee flexion was no worse than 90 degrees.  Accordingly, his left knee symptomatology does not warrant a rating greater than 10 percent under DC 5260 or DC 5261.

In rendering this conclusion, the Board considered functional loss due to pain, weakness, fatigue, lack of endurance or incoordination.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  As shown above, even considering limitation on repetition due to such functional loss, the Veteran's left knee extension has never been worse than 10 degrees and his left knee flexion has never been worse than 90 degrees.  Limited extension to 10 degrees is exactly the criteria for a 10 percent rating, but no more.  38 C.F.R. § 4.71a, DC 5261.  Limited flexion to 90 degrees, on the other hand, does not support a compensable rating under DC 5260.  38 C.F.R. § 4.71a, DC 5260.

Similarly, DC 5003 does not support a rating greater than 10 percent unless there is x-ray evidence of arthritis involving 2 or major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  That simply is not the case here as the Veteran's left knee degenerative joint disease involves only 1 major joint.

The Board also considered whether another rating code would support a higher rating than currently assigned.  

As indicated above, the medical evidence also did not objectively confirm any instability, joint effusion or locking of the joint.  Indeed, the Veteran denied any locking of the joint.  Despite his complaints of the joint "giving way" both examiners observed the Veteran to have a steady gait and stable ligaments.  The Veteran further denied any dislocation, past surgeries or recent trauma.  For these reasons, the Board concludes DC 5257 (for recurrent subluxation or lateral instability), DC 5258 (for dislocation, locking or joint effusion) and DC 5259 (symptomatic removal of semilunar cartilage) are not for application.

The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee) and Diagnostic Code 5263 (for genu recurvatum).  

The Veteran's left knee disability is not manifested by genu recurvatum and, therefore, DC 5263 is inapplicable.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation, so it is clearly not ankylosed.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

As indicated above, however, despite the Veteran's complaints of his knee "giving way" occasionally, medical examiners on examination have consistently observed stable ligaments and a normal gait.  Accordingly, the Board finds no additional applicable diagnostic code that could be separately awarded. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's left knee disability.



Extraschedular Considerations

In denying the claim for a higher rating for the left knee, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left knee.  Indeed, the Veteran, during his January 2010 VA examination specifically denied any regular or formal treatment for his left knee.  The Veteran further denied any dislocations, surgeries or recent traumas.  

Additionally, there is no evidence of marked interference with employment due to the disability.  The Veteran stopped working in 2006, but he does not claim this is due to his left knee.  Prior to 2006, the Veteran worked in maintenance for a nursing home facility.  At that time, the Veteran reported his knee would occasionally become stiff and slightly interfere with his job functions, but otherwise caused no significant problems.  The Veteran's SSA disability records reflect other, more significant disorders, as the principal reasons for the Veteran's current unemployment.  Most recently, in January 2010, the Veteran indicated as long as he paces himself and takes appropriate breaks, he is able to perform most daily activities.  The Veteran's described amount of functional limitation, as explained above, is already contemplated in the rating currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's left knee disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to an increased rating greater than 10 percent for left knee bursitis is denied.


REMAND

Hypertension

The Veteran claims he has hypertension due to in-service syncopal episodes and pulmonary emboli.  

For service connection claims, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records confirm significant treatment in 1992 with multiple syncopal episodes and pulmonary emboli with repeat high blood pressure readings.  Although the Veteran was never officially diagnosed with hypertension while in the military, service treatment records clearly show multiple elevated blood pressure readings.

After service, the Veteran had "borderline" hypertension for many years, but was not officially diagnosed with hypertension or placed on medication for hypertension until 2003, over a decade after service.

The RO afforded the Veteran a VA examination in May 2005 to ascertain whether his hypertension was incurred in the military.  The examiner opined the elevated readings were likely acute and transitory responses to his pulmonary emboli rather than in-service incurrence of a chronic condition.

The Board finds the VA examination incomplete.  The examiner ruled out the possibility that the Veteran's in-service treatments amounted to in-service incurrence of hypertension, but the examiner did not address whether the Veteran's current diagnosis of hypertension is in any way related to his in-service elevated blood pressure readings, pulmonary emboli or syncopal episodes.  

That is, even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The examiner did not adequately address whether the Veteran's currently diagnosed hypertension was caused or aggravated by his in-service elevated high blood pressure readings, pulmonary emboli or syncopal episodes.  Thus, a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

New and Material Evidence (Right Knee, Lumbar Spine and Nervous Tremors)

Regrettably the issues seeking to reopen claims for entitlement to service connection for a right knee disorder, a lumbar spine disorder and nervous tremors must be remanded because the RO failed to follow the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

When the Board last remanded these claims it was mainly to afford the Veteran proper VCAA notice for new and material claims.  As explained in the prior remand, during the pendency of this appeal, on March 31, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to notify claimants of the need to submit new and material evidence, and the basis of the prior denial and what "material" evidence would be in his case.

The RO did send the Veteran notice in September 2009, but the letter did not conform to the requirements in Kent.  The letter indicated the Veteran's low back claim was last denied in December 1998 and the Veteran's nervous tremors claim was denied in January 1995.  The letter further indicated that the Veteran's claim was previously denied "because medical records are negative for complaints of said disabilities.  Therefore, the evidence you submit must be new and relate to this fact."

Initially, the Board notes the letter did not provide any information at all with regard to the last final denial of the right knee.

With regard to the low back and nervous tremors, the letter provided inaccurate information.  Both the low back and tremors issues were finally denied in a December 1998 decision.  The Veteran's tremors claim was not denied in a January 1995 rating decision. 

The Veteran's low back disorder claim was previously denied because although medical records did in fact reveal various current diagnoses, to include osteoarthritis, the evidence at the time of the 1998 decision did not associate his current low back disorder with an in-service event or injury.  Rather, the evidence linked the Veteran's low back disorder with a post-service occupational injury.

The Veteran's nervous tremors claim was previously denied on a similar basis.  That is, although the Veteran has a current diagnosis of "benign essential tremors" the tremors had not been medically related to any in-service event or injury as of the December 1998 denial.  

Thus, neither the low back nor the tremors claims were denied because the medical records did not reflect complaints or diagnoses for these disorders, but rather the claims were denied for lack of a nexus to service.  

The September 2009 letter, therefore, is completely unresponsive to the Board's prior remand directive and does not satisfy the requirements indicated in Kent for adequate VCAA notice of new and material claims.  Corrective action is required.

The RO should also take this opportunity to obtain any recent VA outpatient treatment records from January 2011 to the present.

TDIU

The Veteran has indicated numerous times throughout the appeal that he is not currently working and, indeed, is on Social Security Administration (SSA) disability benefits due to his inability to work.  He specifically claimed entitlement to a total disability based on individual unemployability (TDIU) in a March 2011 statement.

As explained in the introduction, the Court recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Board finds that a new claim of entitlement to a TDIU was expressly raised by the Veteran in connection with his current appeal.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).



PTSD/Depression (Earlier Effective Date and Increased Initial Rating)

An August 2010 rating decision, in pertinent part, granted service connection for PTSD with depression and assigned an initial rating of 30 percent, effective March 24, 2004.  The Veteran indicated in a March 2011 statement that he believes his claim was not handled right, specifically with regard to the effective date of the PTSD with depression rating, which he feels should stem back to the date of separation from the military, and the initial rating of his PTSD with depression.  

The Board finds the March 2011 statement amounts to a notice of disagreement (NOD) with the August 2010 rating decision's initial rating and effective date determination for the Veteran's service connected PTSD with depression. 

Accordingly, the claims must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issues of whether new and material has been submitted to reopen claims of entitlement to service connection for a right knee disability, a lumbar spine disability, also claimed as due to an undiagnosed illness, and nervous tremors, including an explanation as to what constitutes "new" and "material" evidence in his case, and including a description of the basis of the prior denials respectively, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006)

2.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service- connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary.

3.  Obtain the Veteran's medical records for treatment of his claimed disabilities from the VA Medical Center in St. Louis, Missouri from January 2011 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

4.  After obtaining the above records, to the extent available, schedule the Veteran for appropriate VA examination for his claimed condition of hypertension to determine the extent and likely etiology of his hypertension.  The examiner is specifically asked to address whether the Veteran's current hypertension is attributable to his in-service high blood pressure readings, syncopal episodes, episodes of pulmonary emboli or any other incident of his military service.

The claims folder and a copy of this decision must be reviewed by the examiners and the examiners should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, to include the May 2005 VA examination.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.  After the above is complete, readjudicate the Veteran's claims. If the claims remain denied, provide the appellant a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

6.  Provide the Veteran and his representative a statement of the case as to the issues of entitlement to an effective date earlier than March 24, 2004 for PTSD with depression and entitlement to an initial rating greater than 30 percent for PTSD with depression.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claims should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


